Exhibit 10.1

 

Execution Version

 

FORBEARANCE AGREEMENT

 

THIS FORBEARANCE AGREEMENT (this “Agreement”) is entered into as of October 9,
2009, between Vitesse Semiconductor Corporation, a Delaware corporation (the
“Issuer”) and the beneficial owners of the 1.50% Convertible Subordinated
Debentures due 2024 (the “Notes”) signatories hereto (the “Forbearing
Holders”).  Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to such terms in the Indenture governing the Notes, dated
as of September 22, 2004, between the Issuer and U.S. Bank National Association
(the “Trustee”) (as amended and supplemented, or otherwise modified, the
“Indenture”).

 

RECITALS

 

WHEREAS, pursuant to the Indenture, the Issuer has issued Notes in principal
amount of $96,700,000 and the Forbearing Holders hold Notes in the principal
amount listed below each Forbearing Holder’s name on the signature pages hereto
(the “Forbearing Notes”).

 

WHEREAS, the Forbearing Holders exercised their rights pursuant to Section 11.1
of the Indenture and required the Issuer to repurchase the Forbearing Notes on
October 1, 2009 (the “Put Repurchase Date”).

 

WHEREAS, a Default has occurred and is continuing under Section 4.1(d) of the
Indenture as a result of the Issuer’s failure to mail a Repurchase Event Notice
pursuant to Section 11.3 of the Indenture and a Repurchase Event Purchase Notice
pursuant to Section 11.4 of the Indenture or to file a Schedule TO pursuant to
Section 11.7 of the Indenture (the “Existing Defaults”).

 

WHEREAS, the Forbearing Holders assert (and the Issuer disputes) that an Event
of Default has occurred and is continuing under Section 4.1(c) of the Indenture
because of the Issuer’s failure to repurchase the Forbearing Notes from the
Forbearing Holders on the Put Repurchase Date at a purchase price equal to
113.76% of the principal amount of such Forbearing Notes (the “Put Repurchase
Default” and together with the Existing Defaults, the “Specified Defaults”).

 

WHEREAS, certain of the Forbearing Holders and the Issuer have previously
entered into a Forbearance Agreement, dated as of October 1, 2009, pursuant to
which, among other things, such Forbearance Holders agreed to forbear from
exercising any rights or remedies in connection with the Specified defaults (as
defined therein) on the terms and conditions contained therein until October 9,
2009.

 

WHEREAS, the Issuer has requested that the Forbearing Holders agree to forbear,
and the Forbearing Holders have agreed to forbear, from exercising their rights
and remedies with respect to the Specified Defaults for the period, and on the
terms and conditions, specified herein.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1                  Acknowledgement and Reaffirmation.  The Issuer hereby
acknowledges and agrees, with respect to the Forbearing Holders only, that:

 

(a)          The Issuer is indebted and liable to the Forbearing Holders
pursuant to Section 11.1(a) of the Indenture in an amount equal to 113.76% of
the principal amount of the Forbearing Notes, together with any accrued and
unpaid interest and any Additional Amounts and Forbearance Interest (the
“Repurchase Price”).  The Issuer acknowledges and agrees that notwithstanding
the fact that the Forbearing Holders exercised their rights pursuant to
Section 11.1 of the Indenture as set forth above, until such time as the
Forbearing Holders receive the Repurchase Price, the Forbearing Holders will
continue to be the beneficial owner of the Forbearing Notes with all rights and
remedies under the Indenture;

 

(b)         the obligations of the Issuer to the Forbearing Holders under the
Indenture and hereunder constitute valid and subsisting obligations of the
Issuer to the Forbearing Holders that are not subject to any credits, offsets,
defenses, claims, counterclaims or adjustments of any kind; and

 

(c)          the Forbearing Holders do not waive any of the Specified Defaults.

 

2                  Forbearance.  Subject to the terms and conditions set forth
herein, from the Effective Date through the earlier of (a) the date on which the
Issuer fails to comply with the covenants contained in Section 7 of this
Agreement, (b) the date of the commencement by the Issuer of a voluntary
bankruptcy, insolvency, reorganization or other similar proceeding or the
commencement of any similar non-voluntary case or proceeding with respect to the
Issuer, and (c) 12:00 noon (EST) on October 16, 2009 (the “Forbearance Period”),
the Forbearing Holders hereby agree to forbear from exercising any and all of
their rights or remedies available under the Indenture or applicable law as a
result of the Specified Defaults, but only to the extent that such rights and
remedies arise solely as a result of the occurrence and continuation of the
Specified Defaults; provided, however, that in each case, the Forbearing Holders
shall be free to exercise any or all rights and remedies arising on account of
any Specified Default at the end of the Forbearance Period; provided further,
that except as expressly set forth herein, this Agreement shall not operate as a
waiver, amendment or modification of the Indenture.

 

3                  No Waiver of Rights or Remedies.  The Forbearing Holders and
the Issuer agree that, other than as expressly set forth herein, nothing in this
Agreement, or the performance by the Forbearing Holders of their obligations
hereunder, constitutes or shall be deemed to constitute a waiver of any of the
rights or remedies available to the Forbearing Holders under the Indenture or
any applicable law, all of which are hereby reserved.

 

2

--------------------------------------------------------------------------------


 

4                  Representations and Warranties of the Issuer.  The Issuer
hereby represents and warrants to the Forbearing Holders that:

 

(a)          No Default or Event of Default exists (or shall exist), to the
knowledge of the Issuer, as of the date hereof (other than the Specified
Defaults); and

 

(b)         The execution, delivery and performance by the Issuer of this
Agreement has been duly authorized by all necessary corporate or other
organizational action, and do not and will not: (i) contravene the terms of any
of such Person’s organizational documents; (ii) conflict with or result in any
breach or contravention of, or result in or require the creation of any Lien
under, or require any payment to be made under (A) any contractual obligation to
which such Person is a party or affecting such Person or the properties of such
Person or any of its subsidiaries or (B) any order, injunction, writ or decree
of any governmental authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any applicable law.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
governmental authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against the Issuer of this Agreement.

 

5                  Forbearance Interest.  The Forbearing Notes will accrue cash
interest at the rate of 15% per annum, payable semi-annually in arrears (the
“Forbearance Interest”), beginning on October 1, 2009 and ending on the earlier
of (a) the payment in full in cash of the Repurchase Price and (b) the date on
which the Noteholder Transaction (as defined below) is actually consummated;
provided however, that (i) if the Issuer delivers to counsel to the Forbearing
Holders an irrevocable written notice on or prior to 5 p.m. (EST) on October 14,
2009 that the Issuer will exclusively pursue an exchange of the Forbearing Notes
(the “Noteholder Transaction”) and (ii) the Issuer and each Forbearing Holder
executes definitive documents in connection with the Noteholder Transaction on
or prior to October 16, 2009, such Forbearing Holder shall be deemed to have
waived the Forbearance Interest from the period beginning October 1, 2009
through the end of the Forbearance Period.  For the avoidance of doubt, in the
event the conditions above are not satisfied, Forbearance Interest shall not be
waived for any period and shall continue to accrue until such time as the
Repurchase Price is repaid in full in cash or the Noteholder Transaction is
actually consummated.

 

6                  Representation and Warranty of the Forbearing Holders.  The
Forbearing Holders represent and warrant to the Issuer that (a) no Default or
Event of Default exists (or shall exist), to the knowledge of the Forbearing
Holders, as of the date hereof (other than the Specified Defaults) and (b) the
Forbearing Holders will not direct the Trustee to take any action that is
inconsistent with this Agreement.

 

7                  Covenants.

 

(a)          The Issuer shall not repay, in part or in full, any Notes that are
not Forbearing Notes.

 

(b)         The Issuer shall not incur, create, issue, assume or suffer to exist
any indebtedness for borrowed money other than indebtedness existing on the
Effective Date.

 

3

--------------------------------------------------------------------------------


 

(c)          The Issuer shall not incur, create, assume or suffer to exist any
lien on any assets or properties of the Issuer other than (i) liens existing on
the Effective Date and (ii) customary liens incurred in the ordinary course of
business.

 

(d)         The Issuer shall not breach its obligation to exclusively pursue the
Noteholder Transaction after delivery of the written notice provided pursuant to
Section 5 above.

 

8                  Conditions.  The agreement of the Forbearing Holders and the
Issuer hereunder shall become effective as of the date when the following
conditions shall have been satisfied (the “Effective Date”):

 

(a)          the Forbearing Holders shall have received counterparts of this
Agreement duly executed by the Issuer and each Forbearing Holder; and

 

(b)         the Issuer shall have entered into a forbearance agreement, in form
and substance reasonably satisfactory to the Issuer and the Forbearing Holders,
with Whitebox VSC, Ltd. with respect to the indebtedness under that certain Loan
Agreement dated August 23, 2007.

 

9                  Release.  In partial consideration of the Forbearing Holders’
willingness to enter into this Agreement, the Issuer hereby releases the
Forbearing Holders and the Trustee and their officers, affiliates, employees,
representatives, agents, financial advisors, counsel and directors from any and
all actions, causes of action, claims, demands, damages and liabilities of
whatever kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing arises from any action or
failure to act in connection with the Indenture on or prior to the date hereof.

 

10            Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument

 

11            Effectiveness.  This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Issuer and the Forbearing Holders of written or telephonic notification of such
execution and authorization of delivery thereof.

 

12            APPLICABLE LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

13            Entirety.  This Agreement and the Indenture embody the entire
agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof.  This Agreement,
together with the Indenture represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties.  There are no oral agreements between the
parties.  In the event there is a conflict between this Agreement and the
Indenture, this Agreement shall control.

 

4

--------------------------------------------------------------------------------


 

14            Severability.  In case any provision in or obligation hereunder
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

15            Successors and Assigns; Transfers.  This Agreement shall be
binding upon and inure to the benefit of each of the parties and their
respective successors and assigns.  The Forbearing Holders may transfer all or
any of their Forbearing Notes at any time during the Forbearance Period provided
that such transferee shall agree in writing with the Company, as a condition to
such transfer, to be bound by all of the provisions of this Agreement (any such
transferee taking Forbearing Notes pursuant to the foregoing shall be considered
Forbearing Holders as if they had been original signatories to this Agreement).

 

16            Notices.  Any notice or other communication to any party in
connection with this Agreement shall be in writing and shall be sent by manual
delivery, telegram, telex, facsimile transmission, overnight courier or United
States mail (postage prepaid) addressed to such party at the address specified
on the signature page hereof, or at such other address as such party shall have
specified to the other party hereto in writing.  All periods of notice shall be
measured from the date of delivery thereof if manually delivered, from the date
of sending thereof if sent by telegram, telex or facsimile transmission, from
the first business day after the date of sending if sent by overnight courier,
or from four days after the date of mailing if mailed.

 

17            Waivers and Amendments.  This Agreement can be waived, modified,
amended, or terminated only explicitly in a writing signed by the Issuer and
each Forbearing Holder.  A waiver so signed shall be effective only in the
specific instance, and for the specific purpose given and with respect to such
Forbearing Holder signatory thereto.

 

18            Captions.  Captions in this Agreement are for reference and
convenience only and shall not affect the interpretation or meaning of any
provision of this Agreement.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

VITESSE SEMICONDUCTOR CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[HOLDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Amount of Forbearing Notes:

 

6

--------------------------------------------------------------------------------